Citation Nr: 0003933	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for disabilities of the 
eyes, to include iritis, uveitis and cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

No current eye pathology is shown to be related to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
disabilities of the eyes, to include iritis, uveitis and 
cataracts.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that his vision 
was 20/20 when he was examined for entrance in July 1976.  
The veteran was treated for a laceration under his right eye 
in September 1978.  No injury to the eye itself was noted.  
He was treated for complaints of left eye pain from bright 
lights in February 1979.  The assessment was possible left 
eyestrain.  His eye felt much better the next day and the 
impression was possible conjunctivitis.  The July 1979 
separation examination report shows 20/20 vision and is 
negative for any findings of an eye condition.   

Treatment records dated from April 1984 to January 1997 from 
Roy C. Ostberg, M.D., are negative for opinions linking any 
eye pathology to the veteran's active service.  An April 1984 
entry states that the veteran had been treated by a Dr. 
Ghafoor for the three previous years.  

In June 1993 Dr. Ostberg wrote that the veteran had recurrent 
uveitis of both eyes that was manifested by iritis that 
responded to topical treatment.  He noted that in most cases, 
the cause for iritis was unknown.  In February 1997 he wrote 
that the veteran came to him in April 1984, having been 
treated by Dr. Ghafoor, whose records were obtained at that 
time.  He added that the veteran had a long history of iritis 
in each eye and was developing a dense cataract in his left 
eye and a mild cataract of the right eye.  He had a history 
of a herpes infection and a gonococcus infection during 
active service.  Dr. Ostberg stated that the cataracts were 
secondary to the long history of iritis.

During a July 1997 VA eye examination, it was reported that 
the veteran had a history of uveitis in each eye, probably 
secondary to syphilis, but that a laboratory work-up was not 
done; that he had a cataract of both eyes with decreased 
visual acuity and that he had a history of syphilis with 
normal color vision, optical nerve head and full Goldman 
visual fields.  The report is negative for a medical opinion 
linking any eye pathology to his active service.  

A February 1998 rating decision denied the service connection 
claim as not well grounded because there was no record of any 
current eye condition during the veteran's active service.

During his teleconference hearing before the undersigned in 
August 1999, the veteran testified that his eyes were fine 
prior to service, that he had 20/20 vision and never had 
hepatitis prior to service.  He was exposed to a lot of jet 
fuel contamination while on board the U.S.S. Saratoga.  He 
was given "Fostex" soap for rashes that developed.  He 
sought treatment for a feeling like having sand in his eyes.  
He used medication for six months and the eye condition went 
away.  He was treated for conjunctivitis in February 1979 and 
was given an eye patch.  He got out of service in July 1979 
and went into an inactive reserve unit.  After getting gas 
with the reserves he started going to the "Gabor" [Ghafoor] 
clinic and then to the Illinois Valley Hospital.  Dr. Ghafoor 
treated him with five injections for the left eye and four 
for his right eye.  The injections allowed him to shut his 
eyes.  Otherwise, he wore welding glasses and his eyes felt 
like there was sand in them.

The veteran's mother testified that his eyes were fine prior 
to service and that everything bothered him after service.  
He has worn dark glasses since service.  He sought treatment 
right after getting out of service.

A March 1998 letter from Dr. Ostberg states that the veteran 
had been treated by Dr. Ghafoor prior to coming to him in 
April 1984.  The veteran's history included herpes and 
gonococcal infections during his active service.  Dr. Ostberg 
opined that the February 1979 complaint that was deemed a 
possible conjunctivitis could have been the start of chronic 
iritis since Dr. Ghafoor started treating the veteran right 
after service.  

The veteran submitted a Statement in Support of Claim dated 
in March 1999 while his case was under consideration at the 
Board.  The statement indicated that records from Dr. 
"Guibor" [Ghafoor] were no longer obtainable and repeated the 
veteran's testimony that he sought treatment soon after 
service.

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case the veteran's service medical records 
indicate treatment for acute and transitory eye problems.  
There is no medical evidence that the veteran had any eye 
pathology when he separated from service in July 1979.  

Dr. Ostberg's treatment records are negative for an opinion 
linking the veteran's current pathology to his active 
service.  The Board has considered his letter of March 1998 
regarding the onset of the veteran's iritis.  However, such a 
statement expressed only in terms such as "could have been" 
is tenuous.  See Warren v. Brown, 6 Vet. App. 4 (1993).  A 
letter from a physician, which stated that the veteran's 
death may or may not have been averted is speculative and 
would not "justify a belief by a fair and impartial 
individual that the claim is well grounded", 38 U.S.C. § 
5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Additionally, Dr. Ostberg's June 1993 letter noted that the 
cause of iritis was unknown in most cases.  Further, his 
February 1997 letter indicated that Dr. Ghafoor's records 
were reviewed, but there was no evidence that Dr. Ghafoor 
linked the veteran's iritis to his active service.  The VA 
physician who examined the veteran in June 1997 did not make 
such a link.  

The Board has considered the veteran's statements as well as 
his testimony and that of his mother.  However, their 
testimony is insufficient to make the claim well grounded.  
Although they are competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu.  Except 
for Dr. Ostberg's tenuous opinion there are no medical 
opinions linking any current eye pathology to service.  
Therefore, the veteran's service connection claim is not well 
grounded and must be denied.

The veteran's March 1999 statement is a response to a VA 
request for records and as such concerns the Board's duty to 
assist.  As was explained above, the veteran's claim was 
found to be not well grounded.  Therefore the March 1999 
statement does not require a waiver of consideration by the 
agency of original jurisdiction.  In any event, his statement 
regarding treatment after service merely duplicates part of 
his hearing testimony.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  See Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the April 1998 statement of the case and in the July 
1998 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

The appeal of the issue of service connection for 
disabilities of the eyes, to include iritis, uveitis and 
cataracts is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

